Case 1:18-cv-01879-LPS-JLH Document 88 Filed 01/21/21 Page 1 of 2 PageID #: 1114




                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF DELAWARE

 GENESIS ALKALI WYOMING, LP,                              )
                                                          )
                Plaintiff,                                )
                                                          )   C.A. No. 18-1879-LPS-JLH
        v.                                                )
                                                          )
 CINER RESOURCES LP, CINER IC VE DIS                      )
 TICARET A.S., ETI SODA URETIM                            )
 PAZARLAMA NAKLIYAT VE ELEKTRIK                           )
 URETIM SANAYI VE TICARET A.S., and                       )
 KAZAN SODA ELEKTRIK URETIM A.S.,                         )
                                                          )
                Defendants.                               )

                     STIPULATION OF DISMISSAL WITH PREJUDICE

        Plaintiff Genesis Alkali Wyoming, LP (“Genesis”) and Defendants Ciner Resources LP,

 Ciner Ic ve Dis Ticaret A.S., Eti Soda Uretim Pazarlama Nakliyat ve Elektrik Uretim Sanayi ve

 Ticaret A.S., and Kazan Soda Elektrik Uretim A.S. (collectively, “Ciner”), by and through their

 undersigned counsel, stipulate that they have reached final agreement on settlement of the claims

 made in this action and all other claims or counterclaims that might have been brought relating to

 U.S. Patent No. 6,589,497 (“the ’497 Patent”) and, based upon the agreement, consent and

 approval of the parties, further stipulate as follows:

        1.    This Court has personal jurisdiction over Genesis and, for the purposes of this

 stipulation, Ciner with respect to this action. This Court also has jurisdiction over the subject

 matter of this action.

        2.    This action is hereby dismissed with prejudice on the basis of the settlement

 reached, pursuant to Fed. R. Civ. P. 41.

        3.    Each party shall bear its own costs and attorneys’ fees.
Case 1:18-cv-01879-LPS-JLH Document 88 Filed 01/21/21 Page 2 of 2 PageID #: 1115




        4.    The Court shall retain jurisdiction over this matter to ensure that the terms and

 conditions of the parties’ settlement agreement are honored and enforced.


 AGREED TO AND ACCEPTED BY:



 Dated: January 21, 2021                         Respectfully submitted,

 FARNAN LLP                                      POTTER ANDERSON & CORROON LLP

 /s/ Brian E. Farnan                             /s/ Alan R. Silverstein
 Brian E. Farnan (Bar No. 4089)                  David E. Moore (#3983)
 Michael J. Farnan (Bar No. 5165)                Alan R. Silverstein (#5066)
 919 North Market Street                         Tracey Timlin (#6166)
 12th Floor                                      Hercules Plaza, 6th Floor
 Wilmington, DE 19801                            1313 N. Market Street
 (302) 777-0300                                  Wilmington, DE 19801
 bfarnan@farnanlaw.com                           Tel: (302) 984-6000
 mfarnan@farnanlaw.com                           dmoore@potteranderson.com
                                                 asilverstein@potteranderson.com
 Martin J. Black (admitted pro hac vice)         ttimlin@potteranderson.com
 Joseph J. Gribbin (admitted pro hac vice)
 DECHERT LLP                                     OF COUNSEL:
 Cira Centre, 2929 Arch St.
 Philadelphia, Pennsylvania 19104                Jeffrey S. Ginsberg
 (215) 994-2000                                  Andrew D. Cohen
 martin.black@dechert.com                        Joshua R. Stein
 joseph.gribbin@dechert.com                      Emma Ellman-Golan
                                                 PATTERSON BELKNAP WEBB & TYLER LLP
 Attorneys for Plaintiff Genesis Alkali          1133 Avenue of the Americas
 Wyoming, LP                                     New York, NY 10036-6710
                                                 Tel: (212) 336-2000
                                                 jginsberg@pbwt.com
                                                 acohen@pbwt.com
                                                 jstein@pbwt.com
                                                 eellmangolan@pbwt.com

                                                 Attorneys for Defendants




                                                2
